UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2384


MITCHELL HARRIS,

                    Plaintiff - Appellant,

             v.

KENT ENGLAND, Store Manager; BERNARD NIMMONS, Department
Manager; JAMES SPENCER, Store Manager; TYLER LAZEBY, Department
Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01508-LMB-MSN)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mitchell Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mitchell Harris appeals the district court’s order dismissing his complaint without

prejudice and instructing Harris to file an amended complaint. Because Harris did not

amend the complaint, the court’s dismissal was with prejudice. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Harris v. England, No. 1:20-cv-01508-LMB-MSN (E.D. Va. Dec. 10, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2